Citation Nr: 1505818	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

The Veteran represented by:    Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in December 2010, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

In January 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The medical evidence indicates the Veteran was diagnosed with stage IVB follicular lymphoma.  The Board notes that an August 2009 rating decision denied entitlement to service connection for lymphoma.  It does not appear a Notice of Disagreement (NOD) was ever been submitted with regard to this issue.  Absent an NOD, a Statement of the Case, and a Substantive Appeal, the Board does not have jurisdiction.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994).  Nevertheless, the Veteran has clearly reasserted in statements to VA that his lymphoma is service connected.  

The issue of new and material evidence to re-open the claim of service connection for non-Hodgkin's lymphoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).





FINDINGS OF FACT

Hepatitis C was not affirmatively shown to have been present in service, and hepatitis C, first diagnosed after service, is unrelated to an injury, disease, or event in service.

CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3 .102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in June 2005 and March 2006.  The documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the statement of the case, dated in January 2008 and the supplemental statements of the case, dated in February 2010, April 2014, and July 2014.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, including records from a March 1975 surgery, VA records, and records from the Texas Department of Criminal Justice. (TDJC).  
The Veteran is currently incarcerated, but has requested both a VA examination and a hearing before the Board.  As such, scheduling him for a hearing and VA examination is problematic.  The Court has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

VA has not conducted a VA examination in an effort to substantiate the claim of service connection for hepatitis, but the Board finds that further development is not required.  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility to examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191; see also M21-1MR, Part III.iv.3.A.11.d.

Accordingly, the Board directed in its January 2012 remand that the RO attempt to have the Veteran examined.  In April 2014, the RO learned that the TDCJ refused to transport the Veteran for a VA examination because he is a security risk.  The RO then attempted to contact the TDCJ by telephone for alternative arrangements (such as having the TDCJ physician examine him) but was unsuccessful.  Accordingly, in July 2014, VA arranged for a VA physician to review the file and offer an opinion as to whether the Veteran's hepatitis C is related to service.  The examiner reviewed the available evidence and noted that the existing medical evidence provided sufficient information to prepare the report and an examination would not likely provide additional relevant evidence.  

In July 2014, the Service Chief for Compensation and Pension for the South Texas VA system, also a physician, issued a memo confirming that there is nothing that would be gained from a physical examination because the origination of Hepatitis C can be only determined through history and record review.  

The Board has reviewed both reports and the reports of the VA opinion and the Service Chief included a review of the Veteran's medical history, including his service treatment records, all of his subsequent medical treatment records of record as well as his statements and evidence as to how he contracted hepatitis C.  The reports contain their conclusions as to whether the Veteran's hepatitis C resulted from service with their reasons and basis including a discussion of the medical literature.  Therefore, the Board concludes that the VA opinions are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The TDCJ declined to bring the Veteran to the site of a VAX.  Further, attempts for an alternative examination at the TDCJ facility were unsuccessful.  Therefore, VA assisted the Veteran by arranging a file review by VA medical personnel, which is permissible under 38 C.F.R. § 3.159(c) (4).  The physicians determined that an actual examination was not necessary and the opinions could be based upon the evidence of record.  The Board has found the reports adequate in assisting the Board in deciding the claim.  Therefore, the Board finds the Veteran is not prejudiced by the lack of an actual examination.  

In a similar manner, VA did schedule the Veteran for a hearing, but he did not report.  As noted earlier, TDCJ has indicated they will not transfer the Veteran to VA facilities for security reasons.  As noted earlier, the Secretary is not authorized by statute or regulation to subpoena the warden at a state correction facility or direct the release of the Veteran from that facility.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Although some penal institutions may permit an incarcerated Veteran to attend a VA hearing, that decision is not a matter within the VA's power, and the warden here has apparently denied the Veteran the needed permission.  

Furthermore, VA sent the Veteran a letter in November 2014 advising the Veteran that due to his incarceration, VA could not accommodate the Veteran's request for a hearing.  VA further advised the Veteran that under 38 C.F.R. § 20.700, he could: 1) submit a written statement to the Board; 2) have his representative submit a statement to the Board; 3) have the representative move to appear alone before the Board in order to present argument on the Veteran's behalf.  The Veteran was granted a thirty day period from the date of the letter to respond.  To date, the Veteran has never responded to the November 2014 letter.  The Board finds that VA has met its duty to assist the Veteran in his request for a hearing and in so doing, tailored its assistance to the peculiar circumstances of the Veteran's confinement.  Unsuccessful attempts were made to have the TDJC allow the Veteran participate in a hearing.  The Veteran was advised of the unsuccessful efforts and that he could or have his representative present written argument and evidence.  Thereafter, the Veteran had the opportunity to submit additional argument and evidence, but has not done so.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).
Because VA made reasonable attempts to arrange for the Veteran to appear for a hearing, and provided the Veteran with reasonable notice of how to provide argument in the alternative to a hearing, the Board finds VA met its duty to assist.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Hepatitis, including hepatitis C, is not listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  


Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Board recognizes that the Veteran has submitted evidence not only of his symptoms and functional loss due to hepatitis, but also evidence of the events that happened to him and his opinions as to how his hepatitis C is related to service.  

As noted, as a lay person, the Veteran is competent to describe symptoms or events, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms or events in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, hepatitis, unless the diagnosis of hepatitis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, a diagnosis of hepatitis, including what type of hepatitis, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis of hepatitis and the type depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, and particularly here, laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of hepatitis and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not probative as evidence of the diagnosis or causation of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's statements as they relate to the onset and continued presence of his symptoms or any events that happened to him.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.  

Facts and Analysis

The Veteran states there are two possibilities as to how he contacted hepatitis C.  First, he contends that he may have contracted it from the service use of air or jet inoculation guns (injector gun) to vaccinate him.  The Veteran has also referred to a newspaper article, dated in September 2004, which reported VA benefits will be awarded for Hepatitis C incurred allegedly do to an injector gun.  The actual article itself is not in evidence before the Board.  Second, he asserts that he received a blood transfusion during surgical repair of a fracture of his right arm in March 1974.  

The Veteran service treatment records are entirely negative for any complaints of or treatment for hepatitis C.  Service treatment records, including clinical records of treatment, do reflect that in March 1975 the Veteran underwent an open reduction and fixation of a right radial fracture.  Post-operative evaluation established a good reduction of the dislocation.  The operative report and the anesthesia report both indicate the operation itself lasted about an hour.  The operative report stated that the estimated blood loss was 150 cc and "replacements-none."  The only complication noted was a small nick to the superficial branch of the radial nerve and it was repaired to the surgeon's satisfaction.  

The anesthesia report indicates that the tourniquet was inflated at 11:20 am and deflated at 12:10.  Electric cautery was used thereafter.  The anesthesia report does not indicate any blood transfusions, but that the Veteran received 1300 cc of 5% dextrose/Ringer lactate fluids.  The doctor's notes and orders do not indicate a blood transfusion was given at any time while the Veteran was hospitalized, including the surgery.  The discharge summary report also does not mention that there was a blood transfusion.  

The Veteran, however, recalls that when he awoke in the recovery room and the surgeon was checking him out, the surgeon told him the operation took longer than expected, several hours, and that they had to give him a blood transfusion.  

Subsequent to the hospitalization for the surgical repair of the right arm fracture, the Veteran underwent a mental health evaluation in April 1975 and the Veteran disclosed he used marijuana as well as LSD, amphetamines, and barbiturates.  

Post-service VA treatment records indicate that the Veteran was diagnosed with infectious hepatitis in May 1976 after he reported symptoms of vomiting, weakness, and yellow eyes.  The Veteran reported his girlfriend had been diagnosed as probably suffering from hepatitis.  He also reported in 1973, he used or mainlined speed, but gave it up as it was difficult to get.  

A VA treatment record from September 1978 indicates that the Veteran wanted to be checked for and was diagnosed with infectious hepatitis.

VA treatment records from March 1981 and October 1985 indicate that the Veteran was assessed with hepatitis.  Those treatment records also indicate that the Veteran had been an intravenous drug user.

In November 1985, the history indicated the Veteran had a history of hepatitis B and chronic, but slightly elevated liver enzymes.  

In January 1986 the Veteran underwent a rigid proctoscopy.  In an addendum to the operative report, the treating physician noted that a review of the Veteran's chart revealed that the hepatitis profile in March 1981 included a hepatitis-B surface antibody positive result, although the hepatitis B surface antigen, the hepatitis B core antigen, and the hepatitis A antibody were negative.  

The first evidence of hepatitis C is in August 1998, at which time a hepatitis C antibody test revealed a positive result.  A test for Hepatitis B was negative.  A history taken contemporaneous with these tests and another in December 1998 indicate the Veteran believed he had a blood transfusion in 1978, which is after service, and apparently not in reference to the right arm surgery in 1975 as that was noted separately.  The December 1998 history also indicated he had been using intravenous drugs for 12-15 years, or starting in 1983 at the earliest.  

The Veteran has been and remains incarcerated since September 2001.  Treatment records subsequent to this time, including those from the Texas Department of Criminal Justice Health Services, consistently contain a history of hepatitis C as well as a diagnosis of cirrhosis of the liver.  

The Veteran filed his claim for service connection in January 2005.  The Veteran states he has never used intranasal cocaine, engaged in high-risk sexual activity, nor has tattoos or body piercings, shared toothbrushes or razors, had acupuncture with non-sterile needles, or worked as a health care worker exposed to contaminated blood or fluids.  As to intravenous drugs, he acknowledges that the post-service medical records indicate intravenous drug use.  The Veteran emphatically asserts, however, that he was forced to lie about using intravenous drug in order to get the VA to test him for hepatitis C.  

Nevertheless, the Veteran's statements have varied over time as to when he felt he had to lie to receive a hepatitis blood test.  He first asserted in June 2005 that he was diagnosed with hepatitis C at a VA facility somewhere between 1978 and 1980.  Later, in 1998, he sought treatment for what he believed were hepatitis C symptoms but the VA doctor, a female, refused to test or treat the Veteran allegedly because the doctor stated only intravenous users get hepatitis C.  It was only after the Veteran lied and said he used IV drugs did the doctor tested him first for hepatitis B and when that result was negative, he tested positive for hepatitis C.  At that point, he was provided treatment.  According to the Veteran, all references in the history of subsequent medical notes continued the lie.  In March 2010, he states a private doctor first diagnosed hepatitis and sent him to VA for further evaluation and it is only when the VA physician refused to test him that he lied about intravenous drug use.   

In October 2006, the Veteran now stated that he got sick with a year of separation and his mother urged him to seek medical care at VA.  At that time (approximately 1976), that is when VA doctors refused to test and treat him for hepatitis until he lied that he was an IV drug user.  The Board notes that the VA records documenting hepatitis in 1978 were received between June 2005 and October 2006.  

In July 2014, VA obtained a VA opinion regarding whether the Veteran's hepatitis C is related to service, specifically the March 1975 surgery.  The examiner noted that the Veteran claims hepatitis C occurred from an injector gun for his inoculation or from a blood transfusion from the March 1975 surgery.  Reading through the clinical record narrative summary there is no evidence of blood transfusion.  The admitting orders of March 1975 are also silent for any order for blood transfusion.  The March 1975 operative report for the closed fracture right mid-radius is silent for surgical blood transfusion and once the tourniquet was deflated on the arm, hemostasis was managed with electro cautery.  The estimated blood loss was approximately 150cc and "replacement none."   The VA examiner explained that if there was no blood replacement, this fact meant there was no transfusion.  The tourniquet time was 50 minutes. His pre-surgery lab work including CBC was normal. His post-surgical CBC was normal.  During the course of surgery the Veteran would have needed to lose about 750 cc of fluid before his surgeons would consider blood transfusion.  In his case, the estimated blood loss was 150 cc lost and therefore, there was no consideration by his caregivers for blood transfusion as stated on the operative report ("replacement none.")  The VA examiner concluded the Veteran's assertions of a blood transfusion are unfounded and his hepatitis C is not caused by or result of active duty March 1975 surgery.  His diagnosis of hepatitis C is a post service issue and in no way connected to the surgery of 1975.   

The examiner also notes that at one point, in June 2005, the Veteran stated he was specifically diagnosed with hepatitis C between 1978 and 1980.  The hepatitis C virus was not identified until 1989 and screening began in 1992.  Not until 1992 was a blood test perfected to effectively eliminate transfusions of blood with hepatitis C.  The virus is mainly spread by direct blood-to-blood contact, making it difficult to spread and evolve rapidly. 

In July 2014, the Service Chief for Compensation and Pension for the South Texas VA system, also a physician, issued a memo confirming that the origination of hepatitis C can be only determined through history and record review.  The Service Chief noted that the Veteran receiving a blood transfusion for his arm fracture surgery would be highly unusual and unlikely unless there were extreme circumstances and as noted, the medical records do not reveal evidence of a blood transfusion.  As for hepatitis C from a jet injector, the Service Chief stated that this possibility has not been substantiated by the CDC.  The Veteran claimed diagnosis of hepatitis C in 1976 but the diagnosis was not possible until 1989.  As previous medical exams indicated a history of IV drug use, this was the most likely transmission of hepatitis C.  

Citing medical literature, the Service chief discussed likelihoods of scenarios where an individual contracts hepatitis C.  Based on CDC data, illicit drug use (90%) poses the greatest risk for most patients presenting to VA.  A blood transfusion poses a 10 percent risk.  Other common behaviors such as sharing of razors or tattooing poses some risk but are substantially less than the risk of developing hepatitis C through illicit drug use.  Therefore, an individual's history of illicit drug use would be the greatest risk factor and more likely than not, the cause of hepatitis C in individuals.  If no history of illicit drug use is present, than the other risk factors would be a possibility.  The risk from tattooing or use of air guns poses the lowest risk and would be the least likely of the other risk factors to cause hepatitis C.  Sexual activity with a known infected individual has a 1 to 5 % prevalence.  Tattooing has less than one percent prevalence and air guns are biologically plausible but unproven.  

Analysis

The medical evidence establishes that in May 1976, the Veteran was diagnosed with hepatitis and at the latest, in August 1998, it was determined he had hepatitis C.  

The major risk factors for hepatitis C include intravenous (IV) drug use, high risk sexual practices, intranasal use of cocaine, or accidental exposure during the course of one's duties.  Veterans Benefit Administration (VBA), Fast letter 98-110 (November 18, 1998) (listing the risk factors for hepatitis C). 

Also hepatitis C is spread primarily by contact with blood and blood products with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood, including IV drug abuse or occupational exposure in the health care setting through accidental needle sticks.  For example, a Veteran may have been exposed to hepatitis during the course of one's duties in a health care setting through accidental needle sticks.  VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004).

While the Veteran clearly has hepatitis C, in order to prevail on his claim, there must be evidence linking his current disability to service.  In this case, since there is no evidence of any relevant treatment during service, there would have to be competent medical evidence linking the Veteran's hepatitis C to service by way of his exposure to a risk factor associated with hepatitis C. 

Turning first to the Veteran's theory that he received hepatitis C from an injector gun, the Veteran has asserted that upon entry into service, he was exposed to contaminated injectors used to perform immunizations.  First, the records do not establish that he even received any inoculations, much less inoculations received from injectors.  Nevertheless, since the Veteran is competent to testify as to events that happened to him, i.e., the circumstances of his service, independent of what is contained in his service records, the Board will assume, for purposes of this appeal only, that the Veteran did receive inoculations by an injector.  38 U.S.C.A. § 1154(a). 

His assertion, however, that injector gun use caused his hepatitis C contains nothing more than conjecture as to possible events with no basis by an established fact.  The contemporaneous service medical records do not document any such contamination or any subsequent complaints or treatment for hepatitis C.  There is no evidence of record which would indicate that the equipment used was not properly sanitized or that persons who received previous injections, if any, were infected.  The Veteran's contention in this regard essentially amounts to speculation on his part. 

Furthermore, the Board does not find competent the Veteran's account as to the contamination of injectors or other instruments used to administer inoculations as he has not demonstrated medical knowledge of what procedures would constitute use of uncontaminated instruments.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

To the extent that the Veteran requests that the Board, without competent medical evidence that such injections somehow have caused him to be infected with the hepatitis C virus, accept his assertions regarding etiology, the Board may not do so. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Given the medical evidence against the claim, for the Board to conclude that the Veteran's hepatitis C had its origin during service in these circumstances would be speculation, and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Va. App. 30, 33 (1993). 

Furthermore, according to the VA's Veterans Benefits Administration, while biologically possible, there have been no case reports of injector transmission of hepatitis C.  VA Fast Letter 04-13 (June 29, 2004).  VA does not consider inoculations by airgun as a major risk factor for hepatitis C.  Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  Thus, there is no competent evidence of record that injection by airgun is a major risk factor for hepatitis C.

The Board again acknowledges the Veteran refers to an article which professes a relationship between injector gun inoculations and hepatitis C.  First, the article itself has not been submitted for the Board's review.  Second, there is no regulation issued by the Secretary or statute that requires service connection for hepatitis C when a Veteran received immunizations from an injector gun.  The Board is not free to ignore VA's duly promulgated regulations.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993). Third, based upon what the Veteran has stated, this article appears to be only a report of what the VA did in one instance.  That case does not become binding precedent on VA in all subsequent instances.  The Veteran has not provided any detail to show that there is any similarity between that case and the one before the Board.  In that instance, there may have been different facts plus a medical opinion that established the other Veteran did receive hepatitis C from an injector.  Finally, what the Veteran has submitted has been found to be misleading and incorrect information, limiting its probative worth.  See Veterans Benefits Administration Fast Letter 04-13 (June 29, 2004), entitled "Relationship Between Immunization with Jet Injectors and Hepatitis C Infection as it Relates to Service Connection," (determining that the internet articles on grant of benefits for injector transmission of hepatitis C and quoting VA official contained misleading information). 

In the alternative, the Veteran has claimed that a blood transfusion during service is responsible for his hepatitis C.  The Veteran is competent to say that he had surgery in service in the 1970s and the service records confirm that he had surgery but also establish that he did not require or receive a blood transfusion.  VA is not required to conclude that a Veteran's own assertions are sufficient in themselves to establish the Veteran had a blood transfusion during surgery at VA.  While the Board cannot ignore a Veteran's assertions, it must evaluate those statements along with all other relevant evidence of record.  See Gaines v. West, 11 VA 353, 359 (1998) (discussing the combat presumption of 38 U.S.C.A. § 1159 (b).)  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  Only then if the Board finds evidence credible will the Board proceed to the probative value of the evidence and weigh it against all other competent and credible evidence in the record.  If the evidence is not credible, the evidence has no probative value.

While the Veteran is competent to say that a physician told him that he had a blood transfusion, the Veteran's service treatment records, including records from his March 1975 surgery, are entirely silent for any mention of a blood transfusion.  In fact, the medical records directly contradict the Veteran's assertions he received a blood transfusion.  The operative report stated that there was no blood replacement.  He lost an estimated 150 cc of blood and it is not until 750 cc of fluid is lost that medical providers will consider a blood transfusion.  The Board has reviewed the service treatment records and finds that the service treatment records regarding the March 1975 surgery records are complete and there is no evidence that additional records of the Veteran's service have not been associated with the file.  The Board finds that the service treatment records demonstrate more than just a lack of documentation of a blood transfusion, they demonstrate that the Veteran at the time did not receive a blood transfusion.

The Board finds it improbable that medical treatment such a surgery would not note a blood transfusion if given in the medical records.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  See also Fed.R.Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Indeed, there is a presumption of regularity that service physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Moreover, the United States Court of Appeals for Veterans Claims has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  

In short, the Board must conclude that if the Veteran had received a blood transfusion, it would have been noted in writing in the records.  No documents even suggesting that have been found.  Therefore while the Board has determined that the Veteran can competently testify what a physician said what was done to him, where it was done, and by whom, the Board has determined the Veteran is not credible that he had a blood transfusion.  The Board finds no satisfactory evidence official or otherwise that the Veteran had a blood transfusion during surgery and that all of the evidence, excluding the Veteran's own statements, either points to a negative inference of a blood transfusion during surgery, or is not consistent with the circumstances and conditions of the medical care provided.  That leaves only the Veteran's own assertions which the Board finds are not credible.

Finally, the Board acknowledges that the Veteran asserts he has never used intravenous drugs.  As previously stated, the Veteran is competent to describe symptoms or events, and the Veteran's statements, if credible, are ultimately competent evidence, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence is potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including the lay evidence).  

The Board, however, does not find the Veteran credible in these assertions.  The Board must analyze the credibility and probative value of the evidence, account for any evidence that it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

The Veteran points to various treatment records noting IV drug use as evidence that VA medical providers would not treat his hepatitis C unless he admitted he used IV drugs so he lied.  There is nothing in the records which demonstrates that VA would not test and treat the Veteran for hepatitis unless he admitted he was an intravenous drug user.  Instead, it appears that the caregivers tested and treated him by symptoms or findings, not by history, especially limiting treatment only for the "right" story.  Again, under the presumption of regularity, the Board finds that if VA caregivers were reluctant to administer tests or treatment unless certain conditions were present, they would note that and the fact the Veteran did not meet the conditions.  There also was no reason for the Veteran to be less than forthright with his symptoms or history as the record indicates VA physicians always listed his complaints and symptoms and proceeded towards treatment.  For instance, when first diagnosed for hepatitis, the VA medical providers went forward with their workup to reach a diagnosis of hepatitis after the Veteran complained of nausea and yellow eyes in May 1976.  Thus, the Board places greater probative weight on the clinical records dated which do not reference the Veteran needed a history of intravenous drug use before VA would consider testing and treating the Veteran for hepatitis.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Multiple times throughout the course of the Veteran's post-service treatment records he indicated having a history of intravenous drug use.  For example, in May 1976 where the Veteran told a VA examiner that in 1973 he had been injecting himself with speed, but that he stopped because it was too difficult to obtain. The specificity and regularity of the Veteran's statements to have been using intravenous drugs outweighs the Veteran's more recent claims that he was forced to lie to VA examiners in order to obtain testing for hepatitis C. 

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  Only then will the Board proceed to the probative value of the evidence and weigh it against all other competent and credible evidence in the record.  If the evidence is not credible, the evidence has no probative value.  While the Board cannot ignore a Veteran's assertions, it must evaluate those statements along with all other relevant evidence of record.  Gaines v. West, 11 VA 353, 359 (1998).  The Veteran is competent to say he has never used intravenous drug, but lied to get treatment.  Nevertheless, as noted, the Board is not obligated to accept the Veteran's assertions that he has never been an IV drug user or that he was forced to give a false history to receive treatment.  The Board finds the Veteran's allegations of being forced to lie are outweighed by the clinical records and the other evidence of record.  Therefore, for all of the foregoing reasons, the Board concludes that the Veteran is not credible with regard to those statements. 

As the Veteran's statements denying intravenous drug use is inconsistent and conflicting, the Board concludes that the Veteran's statements denying intravenous drug use are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be impeached by a showing of inconsistency with other evidence of record).

While there is a history of illegal drug use, which may have coincided with the Veteran's period of service, the law prohibits service connection for a disease resulting from willful misconduct due to the abuse of illegal drugs in service. 38 U.S.C.A. §§ 105(a); 38 C.F.R. § 3.301(a).

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no evidence that a health-care provider attributed the current hepatitis C to service, including the Veteran's immunizations or from the March 1975 surgery.  

The only competent evidence of record on the question of causation consists of the opinion of the VA physicians who stated that the hepatitis C was less likely than not related to service including exposure to blood from immunizations or the March 1975 surgery and more likely than not due to drug use.  

In summary, the preponderance of the evidence is against a finding that the Veteran contracted hepatitis C from inoculations or a blood transfusion during service.  In addition, hepatitis C was not manifested during the Veteran's active service or for many years thereafter.  Therefore, his claim for service connection must be denied.  As there is no medical evidence favorable to claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


